Exhibit 10.2

SITIME CORPORATION

EXECUTIVE BONUS AND RETENTION PLAN

(Approved August 4, 2020)

 

1.            Purpose.

The purpose of this Executive Bonus and Retention Plan (the “Plan”) is to
attract, motivate and retain executives, including officers, of SiTime
Corporation (“SiTime” or the “Company”) to align such individuals’ performance
with SiTime’s corporate goals.

2.            Administration.

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The Committee shall have the sole
discretion and authority to:

a.administer and interpret the Plan;

b.determine which employees of the Company will be eligible to participate in
the Plan in any given fiscal year or portion thereof;

c.prescribe the terms and conditions of any awards granted under the Plan;

d.adopt rules and guidelines for the administration of the Plan that are
consistent with the Plan; and

e.interpret, amend or revoke any such rules and guidelines.

With respect to Plan matters not affecting the officers of the Company, the
Committee may delegate its administrative powers to any one or more of the
officers of the Company. The decisions of the Committee (or its delegate, as
applicable) shall in every case be final and binding on all persons having an
interest in the Plan.

3.            Bonus Pool.

a.The amount available to allocate for payment of bonuses under the Plan in
respect of a given fiscal year (or portion thereof) of the Company (the “Bonus
Pool”) shall be determined by the Committee according to the following
procedures. For any fiscal year, or portion thereof (the “Performance Period”)
the Committee will establish threshold, target and maximum bonus levels (the
“Bonus Targets”) and the corresponding threshold, target and maximum performance
goals (the “Performance Goals”).

b.The Performance Goals may be different for different employees and may include
but shall not be limited to: (a) any one or more financial performance metrics,
measured either quarterly, semi-annually, annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, on a
GAAP or non-GAAP basis in the case of certain financial metrics, to previous
years’ results or to a designated comparison group, in each case as specified
and weighted by the Committee; and (b) such other criteria as the Committee may
determine are appropriate to measure the performance of an employee in carrying
out his or her assigned duties and responsibilities.

c.As soon as practicable after the end of each Performance Period, the Committee
will certify the final Bonus Pool for the Performance Period considering both
the Bonus Targets and the level of

 

--------------------------------------------------------------------------------

 

achievement of the Performance Goals. Notwithstanding any contrary provision of
the Plan, the Committee may, in its sole discretion and at any time, (i)
increase, reduce or eliminate the amount allocated to the Bonus Pool, or (ii)
modify the Bonus Targets or Performance Goals used in determining the Bonus Pool
.

4.            Bonus Allocation and Payment.

Following certification of the Bonus Pool, the Bonus Pool will be allocated by
the Committee (or its delegate, as applicable) and paid out on terms as
determined by the Committee. To the extent that the Plan bonus threshold, target
or maximum funding and/or performance levels are pre-established with respect to
any or all employees, the Committee (or its delegate, as applicable) reserves
the discretion to modify the final bonus(es) payable to any or all such
employees as determined appropriate in its sole discretion. Bonuses under the
Plan shall be payable as soon as practicable following certification of the
Bonus Pool in cash or awards with respect to shares of Company common stock
issued under the Company’s 2019 Stock Incentive Plan, including awards subject
to additional vesting requirements. Bonuses shall be subject to applicable
deductions and tax withholdings. An employee must be employed on the date of
payment (and on any subsequent vesting date(s) to the extent applicable) in
order to earn any bonus under this Plan.

5.            Amendment and Termination.

Either the Board of Directors of the Company or the Committee may amend, suspend
or terminate the Plan in writing at any time, for any and no reason.

6.            Miscellaneous.

a.Nothing in this Plan or any bonus granted hereunder shall interfere with or
limit in any way the right of the Company to terminate any individual’s
employment or service at any time or for any reason not prohibited by law.

b.Bonuses under the Plan are discretionary. No person is automatically entitled
to participate in the Plan in any fiscal year, or portion thereof. At no time
prior to actual payment of a bonus shall any person accrue any vested interest
or right whatsoever under the Plan.  The Committee has no obligation for
uniformity of treatment of individuals or bonuses under the Plan.

c.An individual’s right or interest, if any, to receive payment of a bonus under
the Plan is not assignable or transferable and shall not inure to any
third-party beneficiary.

d.The Plan and all obligations hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, sale or otherwise, of all or
substantially all the business and/or assets of the Company.

e.The Plan and any bonuses payable hereunder are intended to be exempt to the
maximum extent possible from Section 409A of the Internal Revenue Code of 1986,
as amended, and all regulations or other guidance promulgated thereunder
(collectively, “Section 409A”); and to otherwise comply with Section 409A. The
Plan shall be interpreted and administered in a manner consistent with this
intent.

f.The Plan is intended to be unfunded. Participants are and shall at all times
be general unsecured creditors of the Company with respect to their bonuses
hereunder, if any. The Company shall bear all expenses and costs in connection
with the operation of the Plan.

g.If any provision of this Plan or the application thereof to any individual or
circumstance is deemed invalid or unenforceable by a court of competent
jurisdiction, then the remainder of the Plan or the

 

--------------------------------------------------------------------------------

 

application of such term or provisions to individuals or circumstances shall be
valid and enforceable to the fullest extent permitted by law.

h.The Plan, all bonuses granted hereunder and all determinations made and
actions taken pursuant hereto shall be governed by the laws of the State of
California without giving effect to principles of conflicts of law.

i.Bonuses paid under the Plan will be subject to recoupment in accordance with
any recoupment policy that the Company adopts or is required to adopt pursuant
to the listing standards of any national securities exchange or association on
which the Company’s securities are listed, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or other applicable law.

 